DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/5/2021 has been entered.

	
	
Reasons for Allowance
As per claims 1-11, 15-18 and 21-25, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 8 and 15, while reciting the abstract idea of social graph representing relationship between user and nodes (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for accessing social graph maintained by online social network that receives information in regards to a user of the 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Lopez (2018/0096440), Gueye (20180216946) and Zafarani (Behavior Analysis in Social Media) which Lopez teaches the access of the social graph maintained by social network and comprises of nodes and edges that connects the nodes, while each edge represents relationship between the nodes, also teaches receiving an indication that a first user has interacted content posted by a second user on an online social network, and this content interacted by the user is in regards to an entity visited by the second user and then sending a prompt to the client device of the first user. Gueye then teaches after receiving the indication, it generates a 

The prior art fails to explicitly teach:
The prior fails to specifically teach in response to receiving the indication of the first user of the online social network interacting with content posted by a second user in regard to a particular entity to then determine a number of additional second users for online social network having a connection to the first user, and also having a connection to the entity satisfying a particular threshold, additionally to receiving that indication, to determine that the number of additional second users satisfies the threshold number.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
	
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628